Woods, J.,
delivered the opinion of the court.
The offered evidence of the alleged agreement between *656Julius Moyse and the appellant should have been excluded. See Barney, Johns & Co. v. J. Moyse & Sons, Opinion-book O, 314, unreported, Johns v. Moyse, 12 So. Rep., 483. The reasons given in that case for the exclusion of this testimony, apply with even greater force in the present case. In fact, however, the appellant was permitted to cross-examine Julius Moyse, and make such proof as he could, and he was permitted to do precisely what he avers was denied him.
There was no error in refusing the two instructions asked by the appellant. Having set up, in bar of the right to re'covery by plaintiff, a deed to the property which purported to have been executed by his adversary, and the genuineness of the deed having been denied by its reputed maker and denounced as a forgery, the burden of showing its authenticity was upon him who offered it.

Affirmed.